Welcome
Ladies and gentlemen, I would ask that you also participate in the formal ceremony in a minute, as is right and proper in view of our guests, the Sakharov Prize laureates. Before suspending the sitting for a couple of minutes until the arrival of our guests, I wish to welcome a delegation from the Syrian Parliament, led by Mr Suleiman Haddad, Chairman of the Foreign Affairs Committee of the Syrian People's Assembly, which is here as part of our 10th EP/Syria Interparliamentary Meeting. I wish our Syrian guests a very warm welcome!
I must say that this visit takes place under favourable circumstances. The Syria-EU Association Agreement was recently initialled and is to be submitted to the European Parliament for approval as soon as possible.
The European Parliament is convinced that Syria can play a positive role in the Middle East, and particularly in the Mediterranean Union. I wish the delegation a pleasant stay in Strasbourg and a fruitful exchange of views, which can do nothing but good for our relations. Once again, I wish you a very warm welcome.
I hereby suspend the sitting for a few minutes, and we shall reconvene in a moment for the formal sitting.
(The sitting was suspended at 12.05 p.m. and resumed at 12.15 p.m.)